Citation Nr: 1234510	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-26 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial rating for gastroesophageal reflux disease (GERD), rated as noncompensably disabling prior to February 12, 2010 and 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from October 1968 to May 1970, from November 1990 to August 1991 and from February 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico, which, in pertinent part, granted the Veteran's claim for service connection GERD and assigned an initial noncompensable rating.

Jurisdiction over this matter was transferred to the Montgomery, Alabama RO immediately after the issuance of the December 2007 rating decision.

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated through May 2012.

In December 2010, the Veteran withdrew his request for a RO (Travel Board) hearing and requested a Decision Review Officer (DRO) hearing be conducted instead.  An Informal Conference was held with a DRO in October 2011.

A January 2011 DRO decision partially granted the Veteran's claim for an increased rating, assigning a 10 percent rating for GERD, effective February 28, 2010.

In a November 2011 statement, the Veteran requested an audit of his last retroactive payment be conducted.  He also raised the issue of a total disability rating based upon individual unemployability (TDIU) due to posttraumatic stress disorder (PTSD) in November 2011.  In September 2010, he filed a request for a dependency allowance.  These issues do not appear to have been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  Prior to February 12, 2010, the Veteran's GERD was essentially asymptomatic; the record was negative for dysphagia, pyrosis, regurgitation, substernal pain, arm or shoulder pain, vomiting, material weight loss, hematemesis, melena, anemia or symptoms which were productive of considerable or severe impairment of health.

2.  Beginning on February 12, 2010, the Veteran's GERD manifested as intermittent dysphagia, pyrosis, reflux and vomiting four or more times per year; the record was negative for recurrent epigastric distress, regurgitation, substernal arm or shoulder pain, anemia, weight loss or symptoms which were productive of considerable or severe impairment of health.


CONCLUSION OF LAW

The criteria for a higher initial rating for GERD, rated as noncompensably disabling prior to February 12, 2010 and 10 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.27, 4.114, 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The instant appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  The Veteran has not alleged that his GERD has worsened since his last VA examination.  

Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase. 

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

GERD is evaluated by analogy under the diagnostic codes for an unlisted digestive disorder and a hiatal hernia.  38 C.F.R. § 4.114, 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R.         §§ 4.20, 4.27. 

A 10 percent rating is warranted for hiatal hernias that manifest two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn) and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, 7346.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

GERD Claim

A February 2007 VA treatment note indicated that the Veteran suffered from occasional diarrhea alternating with constipation.  Nausea, vomiting, abdominal pains and chest pains were denied.  Physical examination was negative for muscle tenderness.  An assessment of GERD was made.  A second February 2007 VA treatment note indicated that the Veteran weighed 195 pounds.

A February 12, 2010 VA treatment note reported the results of a private esophagogastroduodenoscopy (EGD).  These findings included Grade A esophagitis, possible Barrett's esophagus and moderately severe gastritis.

A March 2010 VA gastrointestinal examination reflected the Veteran's complaints of heartburn and vomiting two to three times per day after eating.  Physical examination was negative for a hernia.  A computed tomography (CT) of the upper abdomen revealed a small hiatal hernia.  Following a physical examination and a review of the Veteran's claims file, diagnoses including mild GERD were made.

A March 2010 VA treatment note reflected the Veteran's complaints of swallowing difficulties.

A September 2010 VA Agent Orange examination reflected the Veteran's reports of taking medication twice a day for acid reflux.  Nausea and vomiting were denied.

A November 2011 VA Digestive Disability Benefits Questionnaire (DBQ) reflected the Veteran's complaints of pyrosis, reflux, recurrent nausea amounting to four or more episodes per year and recurrent vomiting amounting to four or more episodes per year.  Dysphagia, recurrent epigastric distress, regurgitation, substernal arm or shoulder pain, weight loss or anemia were denied.  A February 2010 esophagus biopsy revealed mild chronic inflammation of the cardia type gastric mucosa with no Barrett's metaplasia identified.

A March 2010 VA Agent Orange examination indicated that the Veteran suffered from acid reflux.  He was noted to weigh 199 pounds.
Prior to February 12, 2010, the Veteran's GERD was essentially asymptomatic.  He denied nausea, vomiting, abdominal pains and chest pains in February 2007.  The clinical evidence was negative for, and the Veteran has not alleged, substernal pain, arm or shoulder pain, material weight loss, hematemesis, melena or anemia.  A compensable rating is therefore not warranted for this period of service connection.  38 C.F.R. § 4.114, 7346.

Beginning on February 12, 2010, the Veteran's GERD manifested as intermittent dysphagia, pyrosis and reflux.  He reported vomiting four or more times per year in the November 2011 VA examination.  These symptoms, however, were not productive of considerable impairment of health as the dysphagia and vomiting were reported to be intermittent.  The record does not establish material weight loss as the Veteran gained four pounds during the course of the appeal.  Recurrent epigastric distress, regurgitation, substernal arm or shoulder pain, anemia or weight loss were denied.  The clinical evidence was negative for, and the Veteran has not alleged, hematemesis or melena.   A rating in excess of 10 percent beginning on February 12, 2010 is therefore not warranted.  Id.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

As detailed above, the Veteran's GERD was essentially asymptotic prior to February 12, 2010.  Beginning at that time, it manifested as intermittent dysphagia, pyrosis, reflux and vomiting episodes occurring four or more times per year.  There were no symptoms reported outside the rating schedule.  The Veteran has not been employed during the course of the appeal and therefore marked interference with employment has not been demonstrated.  Hence, referral for consideration of an extraschedular rating is not warranted.

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  The Veteran's combined rating satisfies the schedular requirements for TDIU.  38 C.F.R. § 4.16(a).

In a May 2007 VA treatment note, the Veteran reported that he had retired from service in January 2007 and that he had been unable to find employment due to his age and physical limitations.  In October 2011, the Veteran wrote that he was unable to work due to his PTSD symptoms, including gross impairment in thought processes and disorientation.

A November 2011 VA gastrointestinal examiner opined that the Veteran's esophageal conditions did not have any impact on his ability to work and noted that he had not worked since 1994.  A November 2011 Application for Increaesd Compensation Based on Unemployability (VA Form 21-8940), which was completed by the Veteran, indicated that he last worked in construction in June 1994 and that he was not able to secure or maintain a substantially gainful occupation due to his PTSD.

The Veteran has consistently alleged being unable to work due to his service connected PTSD, not his GERD.  The November 2011 VA examiner determined that the Veteran's GERD had no impact on his ability to work.  TDIU on a schedular basis is therefore not warranted.  38 C.F.R. § 4.16(a). 







(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a higher initial rating for gastroesophageal reflux disease (GERD), rated as noncompensably disabling prior to February 12, 2010 and 10 percent disabling thereafter is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


